Citation Nr: 0526654	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  03-10 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In pertinent part, the 
RO denied a claim of entitlement to service connection for 
residuals of a back injury.  In September 2003, the veteran 
appeared and testified at a Travel Board hearing before 
Veterans Law Judge L.W. Tobin.  In a decision dated March 
2004, the Board denied the claim of entitlement to service 
connection for residuals of a back injury.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (CAVC).  On 
February 11, 2005, the parties filed a Joint Motion for an 
Order Partially Vacating the Board's Decision and Request for 
Remand to allow additional development of the claim.  On 
February 18, 2005, the Court vacated the Board's March 2004 
decision pursuant to the terms of the Joint Motion for 
Remand.

On March 29, 2005, the Board sent the veteran a letter 
notifying him that Veterans Law Judge L.W. Tobin was no 
longer employed by the Board, and that he had a right to 
another Board hearing if he so desired.  In May 2005, the 
Board received a letter from the veteran electing to proceed 
without another hearing.  In September 2005, the Board 
granted the veteran's motion to advance his case on the 
docket based upon good cause.

Further evidentiary development consistent with the CAVC's 
Order is needed.  Accordingly, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran and his representative if 
further action is required on their part.


REMAND

As indicated above, the CAVC issued an order dated February 
18, 2005, vacating the Board's March 2004 decision and 
ordering additional development of the claim pursuant to the 
terms of the Joint Motion for Remand.  Specifically, the 
parties determined that VA was obligated to assist the 
veteran in obtaining his records associated with a disability 
claim filed with the Social Security Administration (SSA) in 
approximately 1970, records from 1947 or 1948 from the VA 
Hospital (VAH) in Altoona, Pennsylvania and records from 1968 
or 1970 from the Chestnut Hill hospital in Philadelphia, 
Pennsylvania.  See Joint Motion, p. 4-5.

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  Take the appropriate steps to obtain the 
following information and evidence:
		(a) complete medical and legal documents 
associated with the veteran's claim for disability 
benefits with SSA in approximately 1970;
		(b) complete clinic records from the Altoona, 
Pennsylvania, VAH since 1947; and
		(c) complete clinic records from the Chestnut 
Hill hospital in Philadelphia, Pennsylvania, since 
1968.

2.  Following completion of the foregoing 
readjudicate the claim on appeal.  If any benefit 
sought on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC).  The 
appellant and his representative should be allowed 
an appropriate period of time for response

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this stage, the Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of this 
case.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


